DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutome (US 2008/0284720) in view of Hsieh (US 2013/0257827).
Regarding claims 1 , 8, and 15, Fukutome teaches An apparatus comprising:
a display panel with a plurality of light emitting diodes (LEDs) ([0019] back light source of the LC monitor);
a brightness level detector configured to set target charge delivered to the light emitting diodes for a given brightness level ([0021]:
an integrator configured to determine accumulated charge delivered to the light emitting diodes ([0070];
a digital comparator configured to compare the set target charge and the determined accumulated charge ([0071]) and controlling the light emitting didoes when the digital comparator determines that the determined accumulated charge is equal to the set target charge associated with the measured current ([0073-0074][0077])  . Although Fukutome teaches the limitations as discussed above he fails to teach  a peak current driver configured to deliver charge to the light emitting diodes; and a pulse width modulation control configured to terminate current from the peak current driver to the light emitting diode.
	However in the same field of diving a display device, Hsieh teaches teach  a peak current driver configured to deliver charge to the light emitting diodes ([0035]); a pulse width modulation control configured to terminate current from the peak current driver to the light emitting diode (Fig. 7 steps 703-705 and 707-709).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the system as taught by Fukutome with the method of backlight driving as taught by Hsieh. This combination would provide a system capable of maintaining brightness in different display modes as taught by Hsieh [0006].
Allowable Subject Matter
Claims 2-7, 10-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621